Opinion op the Court,
by Judge Mills.
THIS is a bill filed by the defendant in error, against the plaintiff, stating that he is in possession of, and holds the elder grant to a tract of land, against which the plaintiff in error asserts claim under an older, but vague and invalid entry. The plaintiff in error, by his answer, denies that he holds any claim thereto, and disclaims any title to the land. The court below dismissed the bill at the costs of the defendant below; to reverse which decree, this writ of error is prosecuted, assigning for error that part of the decree which gives costs against him.
There is no proof, but bill and answer, and some title papers of the defendant in error filed.
The rule in equity is too well settled to needauthority to support it, that if a defendant disclaims, and is not shown to have given cause for the suit, he is entitled to his costs.
Decree reversed and cause remanded, that the complainant’s bill may be dismissed with costs.